Exhibit 10.1





First Amendment of
Option and License Agreement



THIS FIRST AMENDMENT OF OPTION AND LICENSE AGREEMENT (the “Amendment”) is dated
as of March 9, 2015 (the “Amendment Effective Date”) by and between Opexa
Therapeutics, Inc., a corporation organized under the laws of Texas having a
place of business at 2635 Technology Forest Boulevard, The Woodlands, TX 77381
(“Opexa”), and Ares Trading S.A., a corporation organized under the laws of
Switzerland having a place of business at Zone Industrielle de l’Ouriettaz, 1170
Aubonne, Switzerland (“Merck”).  Opexa and Merck may be referred to herein as a
“Party” or, collectively, as “Parties.”

RECITALS:

WHEREAS, Opexa and Merck entered into an Option and License Agreement dated
February 4, 2013 (“Option Agreement”) pursuant to which Opexa granted certain
exclusive rights to Merck to develop and commercialize Opexa’s personalized
T-cell immunotherapy (Tcelna®) in multiple sclerosis.

WHEREAS, the Parties wish to amend the Option Agreement as provided in this
Amendment;

NOW, THEREFORE, it is mutually understood and agreed by and between the Parties
as follows:

Article 1
AMENDMENT OF THE OPTION AGREEMENT

1.1      Effective upon the Amendment Effective Date, the Option Agreement is
amended as provided in this Article 1.  Except as expressly modified in this
Article 1, all provisions of the Option Agreement shall remain in full
           force and effect.

1.2      Any capitalized term not otherwise defined herein shall have the same
meaning as defined in the Option Agreement.

1.3      Article 2 of the Option Agreement is amended by adding the following
new Sections immediately following Section 2.3 thereof:

2.4       Creation of Pre-Phase III Plan.   Commencing on March 15, 2015, Opexa
will create a detailed plan, including a GANTT chart containing key tasks,
decision points, timing, budget and milestones, documenting all of the
activities necessary for laboratory facilities both in the U.S. and Europe to
reach operational readiness by the end of December 2016 (such plan, the
“Pre-Phase III Plan”).  The Pre-Phase III Plan will include, among other items,
(i) review and identification of a preferred contract manufacturing organization
in Europe, (ii) set-up, identification and qualification of third parties for
raw materials, (iii) validation of laboratory facilities in the U.S. and Europe;
and (iv) a hiring plan for the key personnel to complete the Pre-Phase III Plan.
For Europe, the Pre-Phase III Plan will address the creation of a dedicated lab
to support a Phase III trial.  For the US, the Pre-Phase III Plan will address
the expansion of existing capabilities and infrastructure to handle a Phase III
trial.

--------------------------------------------------------------------------------



2.5       Approval of Pre-Phase III Plan.  Opexa will present its proposed
Pre-Phase III Plan to the JSC and the JSC shall review the proposed Pre-Phase
III Plan.  The Pre-Phase III Plan shall be subject to the approval of the JSC,
which approval shall not be unreasonably withheld or delayed.

2.6       Pre-Phase III Plan and Extension of Option Period.  Notwithstanding
anything to the contrary in Section 2.1, in the event that the JSC has not
approved the Pre-Phase III Plan prior to end of the Option Period, the Option
Period shall be extended, and Merck may exercise the Option, until sixty (60)
days following the approval of the Pre-Phase III Plan by the JSC.

2.7       R&D Funding Payment.  As consideration in advance of Opexa’s creation
and performance of the Pre-Phase III Plan as well as Opexa’s performance of
Section 2.8, Merck will pay to Opexa the sum of U.S. Three Million Dollars
($3,000,000) (the “R&D Funding Payment”), which sum shall be payable within
fourteen (14) days of Merck’s receipt of an invoice from Opexa for the R&D
Funding Payment.  For clarity, Opexa may submit such invoice on or after March
9, 2015.

2.8       Immune Monitoring Data.  Opexa will provide to Merck updates and
analysis on a blinded basis, grouped in patient batches according to Opexa’s
analysis timetable, on the progress of Opexa’s immune monitoring program (the
“Program”) being conducted in conjunction with the Abili-T Trial, with such
updates and analysis to be shared by Opexa with Merck within thirty (30) days of
Opexa’s initial assessment of such information.  Opexa will inform Merck of any
existing or future external bioinformatics vendor used by Opexa for the Program,
and Merck will have the right, at its expense, to review current and future data
storage and integrity measures for the Abili-T Trial.

1.4      Section 3.1 of the Option Agreement is amended by adding the following
sentence immediately following the last sentence thereof:

In addition to the foregoing responsibilities, the JSC shall also have
responsibility for approving, and overseeing the completion by Opexa, of the
Pre-Phase III Plan.  The JSC will meet at least quarterly beginning in the
second (2nd) quarter of 2015 to advise and make specific recommendations with
respect to the Pre-Phase III Plan, although the foregoing responsibility of the
JSC shall not modify decision-making under Section 3.4 hereof.

Article 2
ELECTRONIC EXECUTION

2.1       This Amendment may be executed by the Parties by electronic means, by
exchanging signed PDF copies that are scanned and emailed, and shall come into
effect immediately upon execution by the last Party.

2

--------------------------------------------------------------------------------





Article 3
RELATIONSHIP OF THE AMENDMENT WITH THE OPTION AGREEMENT

3.1       The terms and conditions of this Amendment shall constitute a part of
the Option Agreement as amended hereby, and shall be construed in accordance
with the terms and conditions of the Option Agreement as amended.

3.2       Except as expressly modified by this Amendment, the Option Agreement
shall continue in fall force and effect.

3.3       If there is a conflict between the Option Agreement and this
Amendment, this Amendment shall prevail.

[SIGNATURE PAGE FOLLOWS]

3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers as of the Effective Date.

Opexa Therapeutics, Inc.

 

Ares Trading S.A.

     

By:

/s/ Neil K. Warma

By:

/s/ Cedric Hyde

Name:

Neil K. Warma

Name:

Cedric Hyde

Title:

CEO

Title:

Authorized Representative

 

By:

/s/ Karthik Radhakrishnan

 

By:

/s/ James Singleton

Name:

Karthik Radhakrishnan

Name:

James Singleton

Title:

CFO

Title:

Authorized Representative

4

